Examiner’s Comments
1.	This office action is in response to the application received on 6/8/2020
	Claims 1-18 are pending and have been examined on the merits.
	Claims 1-18 are allowed over the prior art of record.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-18, the combination of the limitations recited in claims 1, 2, 3, 4, 6 and 8 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical and a memory; and a control circuit configured to run said actuation interface, wherein said control circuit is configured to: receive calibration parameters from said memory based on said surgical instrument assembly; update a motor control program based on said received calibration parameters.
With respect to claim 2, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical and a memory; and a control circuit configured to run said actuation interface, wherein said control circuit is configured to: receive component identifiers from said memory based on 
With respect to claim 3, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical and 156 306310097 v1a control circuit configured to run said actuation interface, wherein said control circuit is configured to: receive a first component-specific information from said first memory and a second component-specific information from said second memory; and determine a motor control program based on said received first component- specific information and said received second component-specific information.
With respect to claim 4, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical and one or more motors configured to actuate said plurality of sub-systems; and a control circuit configured to: identify each sub-system of said surgical instrument assembly when said surgical instrument assembly is attached to said attachment portion; actuate each sub-system through a test stroke; and generates one or more control programs according to said test stroke.
With respect to claim 6, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical, wherein said control system is configured to move said first drive member through a first test stroke when said shaft is attached to said handle to assess at least one of slop, 
With respect to claim 8, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical, a control circuit configured to access said interface memory device when said shaft is attached to said actuation interface to obtain data regarding said actuation interface; 158 306310097 v1a shaft memory device in communication with said control circuit; and a communications circuit in communication with said control circuit; a surgical hub configured to communicate with said control circuit and a remote server, wherein said surgical hub is configured to receive data from said interface memory device and said shaft memory device and transmit said data to the remote server to determine changes to said motor control program that will improve the operation of said surgical instrument, and wherein said control circuit is configured to update said motor control program based on said changes.
The prior art of record (US 20170296177) shows a shaft, end effector, memory and control but fails to disclose of teach the control circuit is configured to: receive calibration parameters from said memory based on said surgical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/ Primary Examiner, Art Unit 3731                                                                                                                                                                                              11/30/2021